     Case 2:19-cv-01080-WHA-SRW Document 15 Filed 06/04/20 Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

LARRY ROGER BAISDEN, II,                       )
AIS #298382,                                    )
                                                )
             Plaintiff,                         )
                                                )
   v.                                           ) CIVIL ACTION NO. 2:19-CV-1080-WHA
                                                )
CORRECTIONAL OFFICER ASSIGNED TO )
DORM B,                          )
                                                )
             Defendant.                         )

                                            ORDER

         On May 13, 2020, the Magistrate Judge entered a Recommendation (Doc. #14) to which

 no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

        1.     The Recommendation of the Magistrate Judge is ADOPTED.

        2.     This case is DISMISSED without prejudice for the plaintiff’s failure to file an

amendment to his complaint as ordered by this court.

        A separate Final Judgment will be entered.

        DONE this 4th day of June, 2020.



                                 /s/ W. Harold Albritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
